Exhibit 10.1


Wits Basin Precious Minerals, Inc.
80 South 8th Street, Suite 900
Minneapolis MN 55402


October 31, 2007


China Gold, LLC
Attn: C. Andrew Martin
7300 College Blvd., Suite 303
Overland Park, KS 66210
 

 
Re:
Amendment of Notes issued pursuant to that certain Convertible Notes Purchase
Agreement dated April 10, 2007 by and between Wits Basin Precious Minerals Inc.
(“Wits Basin”) and China Gold, LLC (“China Gold”), as amended by that certain
Amendment to Convertible Notes Purchase Agreement dated June 19, 2007 (as
amended, the “Purchase Agreement”)

 
Dear Andrew:
 
This letter is to confirm our understanding that China Gold has agreed to, with
respect to (i) that certain Convertible Note of Wits Basin dated April 10, 2007
issued in favor of China Gold in the principal amount of $3,000,000 (“Note 1”),
(ii) that certain Convertible Note of Wits Basin dated May 7, 2007 issued in
favor of China Gold in the principal amount of $2,000,000 (“Note 2”), (iii) that
certain Convertible Note of Wits Basin dated July 19, 2007 issued in favor of
China Gold in the principal amount of $4,000,000 (“Note 3”), and (iv) that
certain Convertible Note of Wits Basin dated July 7, 2007 issued in favor of
China Gold in the principal amount of $800,000 (“Note 4”; collectively with Note
1, Note 2 and Note 3, the “Notes”), amend the Maturity Date of each Note (as
defined in each Note, respectively) to February 28, 2008.
 
In consideration of China Gold’s agreement, Wits Basin has agreed to (i) reduce
the Conversion Price (as defined in each Note respectively) applicable to each
Note from $1.00 to $0.50 per share and (ii) reduce the purchase price applicable
to China Gold’s Purchase Right (as defined in the Purchase Agreement, Note 3 and
Note 4, as applicable) to each Note from $1.00 to $0.50 per share.
 
Additionally, China Gold has agreed to provide Wits Basin the option,
exercisable on or before February 28, 2008 at the sole discretion of Wits Basin,
to further extend the Maturity Date of each of the Notes to May 31, 2008 if Wits
Basin agrees to further reduce the Conversion Price of each Note and the
purchase price applicable to China Gold’s Purchase Right relating to each Note
from $0.50 to $0.25 per share.
 
All purchase rights, in their entirety (9,800,000), will reduce in price, as
delineated above, on the dates listed above unless the entire principal amount
and accrued interest is paid in full prior to February 28, 2008. Any partial
payments prior to February 28, 2008 or May 31, 2008 will not keep the strike
price from adjusting on all the purchase rights.
 

--------------------------------------------------------------------------------



China Gold, LLC
Attn: Andrew Martin
Page 2
October 31, 2007
 
Except with respect to the specific amendments referenced herein, the terms of
the Notes shall continue to be in full force and effect as set forth in the
respective Notes. By execution of this letter, China Gold represents that it has
not sold or otherwise transferred its rights under the Notes to any third party,
and further acknowledges that it is required to obtain the prior written consent
of Wits Basin to transfer such rights.
 
If the terms of this letter are consistent with your understanding, please
execute this letter on behalf of China Gold where provided below to confirm your
agreement, and return it to Wits Basin at 80 South 8th Street, Suite 900,
Minneapolis Minnesota 55402, Attention: Mark Dacko.
 
If you have any questions, please feel free to contact me at (612) 349-5277.
Thank you.
 

 
Sincerely,
     
/s/ Stephen D. King
 
Stephen D. King
 
Chief Executive Officer

 
Agreed of the 31st day of October, 2007:


CHINA GOLD, LLC
 
By: Pioneer Holdings, LLC
 
Its: Manager
     
/s/ C. Andrew Martin
 
C. Andrew Martin, Manager
 

 

--------------------------------------------------------------------------------


 